Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan Jacobs on 1/25/22.
The application has been amended as follows: 
Claims:

Claims 15, 16, 18, 20, 22, 26, 29, 31, and 38 have been cancelled.
The limitation -- in a culture -- has been inserted on line 1 of claim 52 after the term claim 39.
The limitation -- having the disease or disorder -- has been inserted after the term a cell on line 2 of claim 56.
The limitation -- , and diagnosing a disease or disorder in the cell – after the term a cell on line 2 of claim 59.
Examiner’s Comments

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15, 16, 18, 20, 22, 26, 29, 31, and 38 directed to invention non-elected without traverse.  Accordingly, claims 15, 16, 18, 20, 22, 26, 29, 31, and 38 have been cancelled.

Response to Arguments
Applicant’s arguments, see pages 7-16, filed 12/27/21, with respect to 101, 103 and provisional obvious type double patenting rejections have been fully considered and are persuasive.  The rejections of claims 1, 2, 4, 6, 39, 52, 55, 56, 59 and 65-66 have been withdrawn because of the amendment to claim 1 to require that the first and second microRNA are different.  The prior art of record does not teach or provide motivation to make the modifications as now claimed to arrive at the cell state classifier. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635